Citation Nr: 1808378	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for positional sleep-disordered breathing.

2.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis.

3.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis with valgus.

4.  Entitlement to an initial rating in excess of 10 percent for right ankle osteoarthritis.

5.  Entitlement to an initial compensable rating for nephrolithiasis prior to September 21, 2014, and to a rating in excess of 10 percent thereafter.

6.  Entitlement to an initial compensable rating for hypertension.

7.  Entitlement to an initial compensable rating for erectile dysfunction. 

8.  Entitlement to an initial compensable rating for allergic rhinitis.

9.  Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974 and from March 1987 to April 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge Program.  Original jurisdiction is currently with the RO in Houston, Texas.  

The record reveals that the Veteran's claim for entitlement to an initial compensable rating for nephrolithiasis was readjudicated by a September 2017 rating decision, wherein the RO increased the disability evaluation for the service-connected disability to 10 percent disabling, effective September 21, 2014.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The issue is as stated on the title page.

The issues of entitlement to higher initial evaluations for positional sleep disordered breathing, for the right and left knee disabilities, and right ankle osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, nephrolithiasis has manifested with occasional episodes requiring medication, but not occurring more than twice a year requiring continuous medication.

2.  The Veteran's diastolic pressure readings were predominantly less than 100, and systolic pressure readings were predominantly less than 160; he requires continuous medication for control.

3.  Erectile dysfunction has manifested with loss of erectile power, but without visible deformity of the penis.

4.  Throughout the appeal period, the Veteran's allergic rhinitis has been manifested by allergy symptoms including sinus congestion, loss of smell and taste, but symptoms did not more nearly approximate greater than 50 percent obstruction of nasal passage on both sides, complete obstruction on one side, or polyps.

5.  The service-connected bilateral hearing loss disability is not shown to be manifested by worse than level I hearing in either ear.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor the criteria for a 10 percent rating, but no higher, for the entire time on appeal for nephrolithiasis have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic Codes 7508, 7509 (2017).

2.  The criteria for an initial disability rating in excess of 10 percent for nephrolithiasis since September 21, 2014, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.115b, Diagnostic Codes 7508, 7509 (2017).

3.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).

4.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2017).

5.  The criteria for a compensable rating for allergic rhinitis have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2017).

6.  The criteria for a compensable disability rating for the service-connected bilateral hearing loss disability have not been met.  38 U.S.C § 1155 (West 2012); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Notice and Duty to Assist

With respect to the matters decided herein, VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Standard of Review

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Increased Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The current appeals arose from the initially assigned rating, and consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Nephrolithiasis

Service connection has been established for nephrolithiasis, effective May 1, 2011, with a noncompensable rating prior to September 21, 2014, and a 10-percent rating thereafter.  The rating has been assigned according to 38 C.F.R. § 4.115b, DC 7508-7509, pertaining to the genitourinary system.  

Pursuant to DC 7508, nephrolithiasis is rated as hydronephrosis under DC 7509, except where there is recurrent stone formation requiring one or more of the following:  (1) diet therapy; (2) drug therapy; or (3) invasive or noninvasive procedures more than two times per year.  If evaluated under this code, the rating assigned will be 30 percent.  38 C.F.R. § 4.115b, DC 7508.

Pursuant to DC 7509, hydronephrosis warrants a 10 percent rating where there is only an occasional attack of colic, without infection and without requiring catheter drainage.  A 20 percent disability rating is warranted for frequent attacks of colic requiring catheter drainage.  A 30 percent disability rating is warranted where there are frequent attacks of colic with infection (pyonephrosis) and impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R. § 4.115b, DC 7509.

In May 2012, the Veteran conveyed his concern that his need to take medication for his ulcers would lead to development of additional kidney stones.

The Veteran was afforded an August 2017 VA examination for his nephrolithiasis.  The Veteran reported experiencing his first episode of kidney stones in the early 2000s, and then again in 2014.  He has not experienced another episode of kidney stones since then, and did not take medication or use a specific diet to control it.  The Veteran did not have renal dysfunction.  The Veteran had experienced kidney calculi (urolithiasis) and received treatment for recurrent stone formation in the kidney.  Specifically, in 2014 he was admitted to the hospital overnight and received IV hydration, morphine, ondasentroin and Ketorolac.  The Veteran did not have any current signs or symptoms due to urolithiasis.  The examiner indicated that there was no history of recurrent symptomatic urinary tract or kidney infections, kidney transplant or removal, or tumor and neoplasms.  The Veteran experienced negative costovertebral angle tenderness (CVA).  Laboratory studies showed Blood urea nitrogen (BUN) and estimated glomerular filtration rate (EGFR) were normal.  The examiner reviewed September 21, 2014 testing of the Veteran's abdomen/pelvis for left flank pain, which revealed ureterovesical junction stone and hydronephrosis and caliectasis.  The Veteran's kidney condition did not impact his ability to work.

The Board has carefully considered the Veteran's pleadings regarding his symptoms, which include left flank pain.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes, or, to attribute specific symptoms to a disability.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment records) directly address the criteria under which the disability is evaluated. 

In this case, the objective evidence of record supports an initial disability rating of 10 percent under Diagnostic Code 7509 for the entire time on appeal, but no higher.  Specifically, the Veteran experienced kidney stones in 2000 and 2014, such that the Board finds this akin to occasional attacks.  The evidence reveals a long history of nephrolithiasis with occasional attacks of colic; however, frequent attacks of colic requiring catheter drainage are not demonstrated.  There is no evidence of kidney infection, or impaired kidney function.  In this regard, the evidence is not in equipoise, but is against a disability rating in excess of 10 percent under Diagnostic Code 7509.  38 U.S.C. § 5107.

Moreover, no examiner has found evidence of recurrent stone formation requiring diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year.  Therefore, Diagnostic Code 7508 is not applicable. 

Here, the Board finds the evidence to be best evaluated as 10 percent disabling under Diagnostic Code 7509 for the entire period on appeal.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  There are no other diagnostic criteria pertaining to the genitourinary system that could provide the basis for a higher initial rating.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  However, the evidence is not in equipoise, as such, it is not for application.


Hypertension

Service connection for hypertension was granted effective May 1, 2011, with an initial noncompensable rating under 38 C.F.R. § 4.104, DC 7101.

A 10 percent rating is assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

There are three notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease. 

The Board emphasizes that more than one blood pressure reading is not required for evaluation purposes for rating hypertension under VA regulations.  See Gill v. Shinseki, 26 Vet. App. 386, 391 (2013) (holding that the need for a specific number of blood pressure readings over multiple days is not required for determining disability evaluation, as the need for multiple blood pressure readings pertains only to the confirmation of the existence of hypertension).

The Board acknowledges the Court's holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, the Court subsequently determined that for hypertension, the plain language of Diagnostic Code 7101 contemplates the effects of medication and, thus, the Jones case is not applicable to cases involving hypertension.  McCarroll v. McDonald, 28 Vet. App. 267, 271-73 (2016).  That is, the rating criteria for hypertension already takes into account the ameliorative effects of medication.  Id.  

At a May 2011 VA QTC (fee basis) examination, which considered the Veteran's hypertension, the Veteran described experiencing stress and shortness of breath.  He took Lisinopril with minimal response.  He reported decreased ability to perform usual occupational duties and activities of daily living due to dizziness, blurred vision, migraines, fatigue and decreased sex drive.  Blood pressure readings were each 108/72.  The Board observes that the Veteran's migraines, erectile dysfunction, and positional sleep-disordered breathing are separately service-connected.

The Veteran was afforded an August 2017 VA examination for his hypertension.  He reported having a problem with hypertension since the early 2000s, which was controlled with medication.  Specifically, the Veteran's treatment plan included taking continuous medication, Lisinopril, for hypertension or isolated systolic hypertension.  The Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  On examination, his blood pressure readings were 130/84, 128/80 and 126/82, with an average of 128/82.  The examiner indicated that there were no other pertinent signs or symptoms related to the Veteran's hypertension, and that it did not impact the Veteran's ability to work.  

Although the Veteran has required continuous medication for blood pressure control, there are no readings of diastolic pressure at or above 100mm and no readings of systolic pressure at or above at or above 160mm.  The Board has carefully considered the Veteran's pleadings regarding his symptoms, which include dizziness, fatigue, blurred vision and elevated blood pressure readings even while on medication.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes, or, to attribute specific symptoms to a disability.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment records) directly address the criteria under which the disability is evaluated. 

Thus, while there are isolated elevated readings, and continuous medication, the totality of the evidence is against finding a history of diastolic pressure predominantly at or above 100mm.  In order to warrant a compensable rating for service-connected hypertension, the Veteran would need both continuous medication for control of hypertension AND a history of diastolic pressure predominantly 100 or more.

Accordingly, the preponderance of evidence is against the claim for an initial compensable rating for hypertension; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Erectile Dysfunction

The Veteran's erectile dysfunction was service connected and rated as noncompensably disabling effective May 1, 2011.  Erectile dysfunction is rated by analogy under 38 C.F.R. § 4.115b, DC 7522.  The Board can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate or advantageous to the appellant, and he has not contended otherwise. 

DC 7522 provides that deformity of the penis with loss of erectile power is rated as 20 percent disabling.  Where the criteria for a compensable rating are not met, a zero percent rating shall be assigned.  38 C.F.R. § 4.31 (2017).  The Board observes that the Veteran is in receipt of special monthly compensation according to 38 C.F.R. § 3.350 for loss of use of a creative organ, which contemplates impotence regardless of penile deformity.

In this case, although the appellant reports loss of erectile power, the record shows that he does not exhibit deformity of the penis.  Indeed, May 2011 and September 2017 VA examinations noted that the Veteran had erectile dysfunction, but not a deformity of the penis.  Rather, an examination of his penis was normal.  Under these circumstances, the requirements for an initial compensable rating for erectile dysfunction are neither met or nor nearly approximated.

The Board has also carefully considered the Veteran's pleadings regarding his symptoms.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes, or, to attribute specific symptoms to a disability.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment records) directly address the criteria under which the disability is evaluated. 

In summary, the Board finds that the preponderance of the evidence is against the claim for an initial compensable rating for erectile dysfunction and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Allergic rhinitis

The Veteran's allergic rhinitis was service connected and rated as noncompensably disabling effective May 1, 2011.  According to DC 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis when it is without polyps, but manifested by a greater than 50-percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  38 C.F.R. § 4.97, DC 6522.

In May 2011 the Veteran was afforded a VA QTC (fee basis) examination for the VA in which he described a deviated nasal septum, septoplasty and allergic rhinitis.  He described constant sinus problems, with up to three non-incapacitating episodes yearly.  He reported headaches with his sinus episodes, interference with breathing through his nose, purulent discharge from the nose, hoarseness of the voice, pain and crusting.  He denied needing antibiotics for the sinus episodes.  The examiner indicated that the bone condition was currently infected.  The Veteran reported nosebleeds, loss of smell and taste in regards to his deviated nasal septum surgery.  He reported taking medication, to include Loratadine, Entex-PSE and Promethazine for his allergic rhinitis.  The Veteran reported experiencing problems with breathing, causing a problem in performing usual occupational duties and activities of daily living.  

In a statement received May 2012 the Veteran reported that he experienced constant sneezing, nasal congestion, nasal itching, and rhinorrhea, as well as watery eyes and a constant sore throat.  He reported that his life was significantly impacted.

The Veteran was afforded an August 2017 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx examination for his allergic rhinitis.  He reported experiencing a problem with his nasal allergies since the mid to late 1990s, with symptoms throughout the year, for which he used Afrin nasal spray as necessary.  By way of history, he reported that he had nasal surgery on a deviated septum in approximately 1997-98.  The examiner indicated that the Veteran had rhinitis, but there was not an obstruction greater than 50 percent of the nasal passage on both sides, nor was there complete obstruction on the entire left or right side, permanent hypertrophy of the nasal turbinates, or nasal polyps.  The examiner noted that the Veteran had mild left septum deviation.  The allergic rhinitis did not effect the Veteran's ability to work.

Accordingly, even considering the Veteran's reported symptomatology, in the absence of polyps, and with less than a 50 percent obstruction of the nasal passage of both sides, or complete obstruction of any one sided nasal passageway, the preponderance of the evidence is against a compensable rating for allergic rhinitis.

Notably, the Board has carefully considered the Veteran's pleadings regarding his symptoms.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes, or, to attribute specific symptoms to a disability.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment records) directly address the criteria under which the disability is evaluated.
  
The preponderance of the evidence reflects that the Veteran's allergic rhinitis symptoms have not more nearly approximated the criteria for a compensable rating. The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that when a condition is specifically listed in the Schedule, as is rhinitis, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2017).  The Board will therefore not consider any other diagnostic codes.



Bilateral Hearing Loss

The Veteran's bilateral hearing loss disability is service connected and rated as noncompensably disabling effective May 1, 2011.  The Veteran seeks entitlement to a higher initial evaluation for his bilateral hearing loss disability, which is evaluated under 38 C.F.R. § 4.86(a) (2017).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical columns in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal rows in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2017).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.8(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

As was explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear.

April 2011 VA QTC (fee basis) examination for the VA revealed air conduction audiogram pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
35
40
45
35
LEFT
15
30
30
30
26

Bone conduction audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
35
40
40
34
LEFT
15
30
30
30
26

Maryland CNC test revealed speech discrimination scores of 100 percent in each ear.  The examiner indicated that the Veteran's hearing loss made it difficult for him to understand conversations.

The Veteran was most recently afforded a VA audiological examination in August 2017.  An audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
40
50
60
43
LEFT
20
40
45
50
39

Maryland CNC test revealed speech discrimination scores of 94 percent in the right ear, and 92 percent in the left ear.  

Tympanometry findings showed abnormal contralateral and ispsilateral acoustic reflexes for each ear.  As such, there was sensorineural hearing loss in the frequencies from 500-4000 Hertz, and in the frequency range of 6000 Hertz or more for each ear.  The examiner indicated that functionally, the Veteran experienced difficulty hearing and understanding others.

Accordingly, the all VA audiograms yielded a numerical designation of I in the right and left ears.  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 (2017) [exceptional patterns of hearing impairment].  However, the Veteran's hearing loss disability does not meet the criteria under that section.  More specifically, the Veteran's hearing tests do not show a result of 30 dB or less at 1000 Hz and a result of 70 dB or more at 2000 Hz, as would be required for application of Table IVA under 38 C.F.R. § 4.86(b).  The Veteran also does not meet the criteria for 38 C.F.R. § 4.86(a).  Each of the four specified frequencies are not all 55 dB or more in either ear in any audiological examination.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination, and here the Veteran has not presented any evidence that the examination was defective or that there was any prejudice caused by any deficiency in the examination.  Indeed, the Veteran has reported that he has difficulty hearing and understanding others.  

The Board has considered the statements made by the Veteran regarding his hearing loss.  The schedular criteria, however, are specific, and the Veteran's hearing loss is simply not of such severity to warrant a compensable rating based on audiological testing results of record.  See Lendenmann, 3 Vet. App. at 349.  Therefore, the Veteran's claim for a compensable rating for bilateral hearing loss is denied.

Final considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  See also Yancy v. McDonald, 27 Vet. App. 484 (2016); Rice v. Shinseki, 22 Vet. App. 447 (2009).



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial 10 percent rating prior to September 21, 2014 for nephrolithiasis is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for nephrolithiasis since September 21, 2014 is denied.

Entitlement to a compensable initial rating for hypertension is denied.

Entitlement to an initial compensable rating for erectile dysfunction is denied.

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied.

Entitlement to a compensable initial evaluation for positional sleep-disordered breathing is denied.


REMAND

Sleep Disordered Breathing

In a May 2011 examination, the examiner indicated subjective factor of daytime drowsiness, although the Veteran had actually reported no difficulty staying awake during daytime hours.  In addition, the May 2011 examiner indicated that the Veteran used a CPAP machine for his sleep disorder.  The more recent August 2017 examination for sleep disorder indicated that the Veteran did not require use of a CPAP machine for his sleep disordered breathing.  The Board is unclear whether this is an opinion as to whether the use of the machine is actually required, or whether the examiner was unaware that the Veteran had used a CPAP machine.  If the Veteran is no longer using a CPAP machine for his sleep disorder breathing, it is unclear when this treatment ceased.  The Board would find an additional VA opinion helpful in clarifying the discrepancies between these two VA examinations, and would like the examiner to discuss with the Veteran what his symptoms are, to include whether or not he experiences persistent daytime hypersomnolence.  

Right Ankle and Knees

A remand is required to conduct additional VA examinations in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  

The Veteran's right ankle disability and knee disabilities were most recently examined by VA in August 2017; unfortunately, the examination report does not meet the specifications of Correia.  The examination contains range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  Although the Board sincerely regrets the delay additional examination is necessary under 38 C.F.R. § 3.159(c)(4) to ensure compliance with the decision in Correia. 

In Sharp v. Shulkin, the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, at 10-11.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected positional sleep disordered breathing.  The examiner should review the electronic claims file.  In accordance with the latest worksheet for rating sleep apnea, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his sleep apnea disability.  The examiner should address any differences in the Veteran's reported symptomatology and treatment (use of CPAP) evident in the 2011 and 2017 examinations.  A complete rationale for any opinion expressed must be provided.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected bilateral knee disabilities and his right ankle disability.  The examiner should review the electronic claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint), the examiner should fully describe all symptomatology and functional deficits associated with this condition. 

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should note that if the Veteran has flare-ups, to elicit from the Veteran, if possible, the flares' severity, frequency, duration, or functional loss manifestations.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents consideration of the claims file, to include Virtual VA, and VBMS.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained. If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


